


MONEYGRAM INTERNATIONAL, INC.
2005 OMNIBUS INCENTIVE PLAN
GLOBAL LONG-TERM INCENTIVE
CASH PERFORMANCE AWARD AGREEMENT
This LONG-TERM INCENTIVE CASH PERFORMANCE AWARD AGREEMENT (the “Agreement”) is
made by and between MoneyGram International, Inc., a Delaware corporation (the
“Company”), and _______________ (the “Participant”). The grant date of this
award is __________ (the “Grant Date”).
1.Award.
The Company hereby grants to Participant a cash settled performance award
(“Long-Term Cash Incentive Performance Award” or “Award”) according to the terms
and conditions set forth herein and in the Company’s Amended and Restated 2005
Omnibus Incentive Plan (the “Plan”). The Long-Term Cash Incentive Performance
Award represents the opportunity to receive $____________, subject to the
performance and time based vesting requirements of this Agreement and the terms
of the Plan. The Award is granted as a Performance Award under Section 6(e) of
the Plan. A copy of the Plan will be furnished upon request of Participant. Each
capitalized term used but not defined in this Agreement shall have the meaning
assigned to that term in the Plan.
The Units granted under this Agreement to “covered employees” (within the
meaning of Code Section 162(m) of the United States Internal Revenue Code of
1986, as amended (the “Code”), and the regulations promulgated thereunder) are
intended to qualify as “qualified performance-based compensation” as described
in Code Section 162(m)(4)(C) (“Qualified Performance-Based Compensation”).
2.    Vesting.


(a)    Unless otherwise provided in this Agreement, the Award granted under this
Agreement will vest and become payable in cash (i) to the extent the performance
goal (the “Performance Goal”) specified in the attached Schedule A, Section 3
applicable to the performance period (the “Performance Period”) specified in the
attached Schedule A, Section 2 is attained, as determined in accordance with
Section 2(b) below and (ii) except as provided in Section 5 or Section 6, as
long as the Participant remains continuously employed by the Company or a
Subsidiary from the Grant Date through the last day of the performance period.
(b)    As soon as reasonably practicable after the completion of the Performance
Period, the Committee will determine the actual level of attainment of the
Performance Goals; provided, however, that in the case of an Award to a covered
employee intended to constitute Qualified Performance-Based Compensation, the
determination of the attainment of the Performance Goal must be certified in
writing prior to payment in accordance with the requirements of Code Section
162(m) by the Committee, which shall be comprised of “outside directors” within
the meaning of

203407035 v3

--------------------------------------------------------------------------------




Code Section 162(m). The Award will vest and become payable if the Committee
determines and certifies that the Performance Goal has been attained for the
Performance Period. The Committee may not increase the amount of the Award that
becomes payable or pay any amount of the Award if the Performance Goal for the
Performance Period is not attained, but it retains the sole discretion to reduce
the amount of the Award that would otherwise be eligible to vest based on the
attainment of the Performance Goal. The Performance Goal may not be adjusted
except as specified in the attached Schedule A, Section 4 in accordance with the
requirements of Code Section 162(m). If this Award is not intended to constitute
Qualified Performance-Based Compensation, because it is not granted to a
“covered employees” (within the meaning of Code Section 162(m) of the Code), the
Committee may make such adjustment to the Performance Goal or the amount of the
Award as the Committee in its sole discretion deems appropriate.
(c)    If the Committee determines that the Performance Goal has not been
attained for the Performance Period or, except as provided in Section 5 or
Section 6, if the Participant does not remain continuously employed by the
Company or a Subsidiary from the Grant Date through the last day of the
performance period, the Award will be forfeited and no payment will be due to
Participant.
(d)    The Participant will have no right to payment of the Award until the
Committee determines and certifies in writing that the Performance Goal has been
attained and that the Award has vested. Prior to settlement, the Award
represents an unfunded and unsecured obligation of the Company.
(e)    For purposes of this Agreement, “Subsidiary” shall mean any present or
future “subsidiary corporation” of the Company, as defined in Section 424(f) of
the Code.
3.    Settlement of Award. If the Award vests, the specified Award payment
amount will be paid to the Participant in cash on, or as soon as practicable
after, the date the Award vests in accordance with Section 2 above (or, if
sooner, Section 5 below), but in any event, no later than March 15 of the
calendar year following the calendar year of vesting.
4.    Restrictions on Transfer.
Except as otherwise provided by the Plan or by the Committee, the Award will not
be transferable, other than by will or by the laws of descent and distribution.
The Award may not be pledged, alienated, attached or otherwise encumbered, and
any purported pledge, alienation, attachment or encumbrance of the Award will be
void and unenforceable against the Company or any Subsidiaries.
5.    Effect of Involuntary Termination Following Change in Control.
Notwithstanding the vesting provisions contained in Section 2 above, but subject
to the other terms and conditions contained in this Agreement, from and after a
Change in Control (as defined below) the following provisions will apply:


(a)    Notwithstanding the other provisions of this Section 5, if the
Participant’s employment is terminated by the Company or any of its Subsidiaries
without Cause (as defined in

2
203407035 v3

--------------------------------------------------------------------------------




Section 5(c) below) or the Participant terminates his or her employment for
“Good Reason” (as such term is defined below) in each case within 12 months
following the occurrence of a Change in Control, then the Award immediately will
vest as of the date of the termination of employment and will be paid within 15
days after termination of employment as if the Participant continued to be
employed through the end of the Performance Period and the Company attained the
Performance Goal.
(b)    “Good Reason” for purposes of this Agreement shall mean following a
Change in Control: (A) a material reduction in the Participant’s position or
responsibilities from the Participant’s position or responsibilities in effect
immediately prior to such Change in Control, excluding for this purpose an
isolated, insubstantial or inadvertent action not taken in bad faith; (B) a
material reduction in the Participant’s base salary or target bonus opportunity,
if any, as in effect immediately prior to such Change in Control, except in
connection with an across-the-board reduction of not more than 10% applicable to
similarly situated employees of the Company, or (C) the reassignment, without
the Participant’s consent, of the Participant’s place of work to a location more
than 50 miles from the Participant’s place of work immediately prior to the
Change in Control; provided that none of the events described in clauses (A),
(B) and (C) shall constitute Good Reason hereunder unless (x) the Participant
shall have given written notice to the Company of the Participant’s intent to
terminate his employment with Good Reason within sixty (60) days following the
occurrence of any such event and (y) the Company shall have failed to remedy
such event within thirty (30) days of the Company’s receipt of such notice.
(c)    For purposes of this Agreement, notwithstanding the definition of Change
in Control in any other agreement or plan that may be applicable to the
Participant, “Change in Control” shall mean (i) a sale, transfer or other
conveyance or disposition, in any single transaction or series of transactions,
of all or substantially all of the Company’s assets, (ii) the transfer of more
than 50% of the outstanding securities of the Company, calculated on a
fully-diluted basis, to an entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the United States Exchange Act of 1934 (the “Exchange
Act”)), or (iii) the merger, consolidation reorganization, recapitalization or
share exchange of the Company with another entity, in each case in clauses (ii)
and (iii) above under circumstances in which the holders of the voting power of
the outstanding securities of the Company, as the case may be, immediately prior
to such transaction, together with such holders’ affiliates and related parties,
hold less than 50% in voting power of the outstanding securities of the Company
or the surviving entity or resulting entity, as the case may be, immediately
following such transaction; provided, however, that the issuance of securities
by the Company shall not, in any event, constitute a Change in Control, and for
the avoidance of doubt a sale or other transfer or series of transfers of all or
any portion of the securities of the Company held by the Investors and their
affiliates and related parties shall not constitute a Change in Control unless
such sale or transfer or series of transfers results in an entity or group (as
defined in the Exchange Act) other than the Investors and their affiliates and
related parties holding more than 50% in voting power of the outstanding
securities of the Company.
For purposes hereof, “Investors” shall mean the “Investors” as defined in that
certain Amended and Restated Purchase Agreement, dated March 17, 2008, by and
between the Company and the other parties thereto, and their respective
affiliates (not including the Company).

3
203407035 v3

--------------------------------------------------------------------------------




(d)    For purposes of this Agreement, “Cause” shall mean (A) the Participant’s
willful refusal to carry out, in all material respects, the reasonable and
lawful directions of the person or persons to whom the Participant reports or
the Board that are within the Participant’s control and consistent with the
Participant’s status with the Company or its Subsidiary and his or her duties
and responsibilities hereunder (except for a failure that is attributable to the
Participant’s illness, injury or Disability) for a period of 10 days following
written notice by the Company or its Subsidiary to the Participant of such
failure, (B) fraud or material dishonesty in the performance of the
Participant’s duties hereunder, (C) an act or acts on the Participant’s part
constituting (x) a felony under the laws of the United States or any state
thereof or similar act under foreign law for the non-U.S. Participants, (y) a
misdemeanor involving moral turpitude or (z) a material violation of the
securities laws of the United States or any state thereof or similar act under
foreign law for the non-U.S. Participants, (D) an indictment of the Participant
for a felony under the laws of the United States or any state thereof or similar
act under foreign law for the non-U.S. Participants, (E) the Participant’s
willful misconduct or gross negligence in connection with the Participant’s
duties which could reasonably be expected to be injurious in any material
respect to the financial condition or business reputation of the Company as
determined in good faith by the Board, (F) the Participant’s material breach of
the Company’s Code of Ethics, Always Honest policy or any other code of conduct
in effect from time to time to the extent applicable to the Participant, and
which breach could reasonably be expected to have a material adverse effect on
the Company as determined in good faith by the Board, or (G) the Participant’s
breach of the Employee Trade Secret, Confidential Information and
Post-Employment Restriction Agreement (the “Post-Employment Restriction
Agreement”) which breach has an adverse effect on the Company or its
Subsidiaries.
6.    Effect of Termination of Employment. Except as provided in this Section 6
and in Section 5 above or as otherwise may be determined by the Board, if the
Participant ceases to be an employee of the Company or any of its Subsidiaries,
the following actions shall occur:
(a)    Termination for Cause; Resignation. If at any time prior to the
completion of the Performance Period the Participant’s employment with the
Company or any of its Subsidiaries is terminated for Cause (as defined below) or
the Participant resigns for any reason, including as a result of the
Participant’s retirement, any unvested Award as of the date of the Participant’s
termination of employment immediately will be forfeited.
(b)    Involuntary Termination/Disability/Death Prior to Mid-Performance Period.
If the Participant’s employment with the Company or any of its Subsidiaries is
terminated without Cause or is terminated due to death or Disability (as defined
below) prior to the completion of 50% of the Performance Period, the unvested
Award as of the date of the Participant’s termination of employment immediately
will be forfeited.
(c)    Involuntary Termination/Disability/Death Following the Mid Performance
Period. If the Participant’s employment with the Company or any of its
Subsidiaries is terminated without cause or due to death or Disability after the
completion of 50% of the Performance Period, the unvested Award as of the date
of the Participant’s termination of employment will vest with respect to a
prorated amount of the Award equal to the product of (x) the Award amount that
would be eligible for vesting based on the attainment of the Performance Goal
with respect to the entire

4
203407035 v3

--------------------------------------------------------------------------------




Performance Period, multiplied by (y) a fraction, the numerator of which is the
number of calendar days the Participant was employed during the Performance
Period as of the date of the employment termination and the denominator of which
is the number of calendar days contained in the Performance Period. The prorated
Award will vest at the end of the Performance Period only if the Performance
Goal is attained at the end of the Performance Period and the prorated amount of
the Award will be paid as provided in Section 3, as if the Participant continued
to be employed through the end of the Performance Period. The unvested
difference between the prorated Award and the full amount of the Award will be
forfeited immediately upon termination of employment and if the Performance Goal
is not attained at the end of the Performance Period, the full amount of the
Award will be forfeited.
(d)    For purposes of this Agreement, “Disability” shall mean that the
Participant becomes physically or mentally incapacitated and is therefore unable
for a period of six (6) consecutive months or for an aggregate of nine (9)
months in any twenty-four (24) consecutive months period to perform his or her
duties. Any question as to the existence of the Disability of the Participant
for purposes of this Agreement shall be determined in writing by a qualified
independent physician selected by the Company. The determination of Disability
made in writing to the Company and the Participant shall be final and conclusive
for all purposes of the Agreement.
(e)    For purposes of this Agreement, termination of the Participant’s
employment (whether or not in breach of any local employment law in the country
where the Participant resides, and whether or not later found to be invalid)
shall be effective as of the date that the Participant is no longer actively
providing services and will not be extended by any notice period mandated under
an employment law or practice in the country where the Participant resides, even
if otherwise applicable to the Participant’s employment benefits (e.g., active
employment would not include a period of “garden leave” or similar period);
furthermore, in the event of termination of the Participant’s employment, the
Participant’s right to vest in the Award and receive payment after termination
of employment, if any, will be measured by the date the Participant ceases to
provide active services and will not be extended by any notice period describe
above; the Committee shall have the exclusive discretion to determine when the
Participant is no longer actively employed for purposes of the Award, and if the
Participant is a U.S. taxpayer, such determination shall be made in accordance
with Code Section 409A.
7.    Forfeiture and Repayment Provisions.
(a)    Failure to properly execute the Agreement (and each other document
required to be executed by the Participant in connection with the Participant’s
receipt of the Award) in a timely manner following the Grant Date may result in
the forfeiture of the Award, as determined in the sole discretion of the
Company.
(b)    The right to vest in the Award is conditional upon the fact that the
Participant has read and understood the forfeiture and repayment provisions set
forth in this Section 7, that the Participant has not engaged in any misconduct
or acts contrary to the Company as described below, and that the Participant has
no intent to leave employment with the Company or any of its Subsidiaries for
the purpose of engaging in any activity or providing any services which are
contrary to the spirit and intent of the Post-Employment Restriction Agreement.

5
203407035 v3

--------------------------------------------------------------------------------




(c)    The Company is authorized to suspend or terminate this Award prior to or
after termination of employment if the Participant engages in any conduct agreed
to be avoided pursuant to the Post-Employment Restriction Agreement. If, at any
time during the applicable restriction period described in the Post-Employment
Restriction Agreement, the Participant engages in any conduct agreed to be
avoided pursuant to the Post-Employment Restriction Agreement, then any gain
(without regard to tax effects) realized by the Participant from the vesting of
the Award, in whole or in part, shall be paid by the Participant to the Company.
The Participant consents to the deduction from any amounts the Company or any of
its Subsidiaries owes to the Participant to the extent of the amounts the
Participant owes the Company hereunder.
(d)    Misconduct
(i)    The Company is authorized to suspend or terminate this Award prior to or
after termination of employment if the Company reasonably determines that during
the Participant’s employment with the Company or any of its Subsidiaries:
(1)    The Participant knowingly participated in misconduct that causes a
misstatement of the financial statements of the Company or any of its
Subsidiaries or misconduct which represents a material violation of any code of
ethics of the Company applicable to the Participant or of the Always Honest
compliance program or similar program of the Company; or
(2)    The Participant was aware of and failed to report, as required by any
code of ethics of the Company applicable to the Participant or by the Always
Honest compliance program or similar program of the Company, misconduct that
causes a misstatement of the financial statements of the Company or any of its
Subsidiaries or misconduct which represents a material violation of any code of
ethics of the Company applicable to the Participant or of the Always Honest
compliance program or similar program of the Company.
(ii)    If, at any time after the Participant vests in the Award, in whole or in
part, the Company reasonably determines that the provisions of Section 7(c)
applies to the Participant, then any gain (without regard to tax effects)
realized by the Participant from such vesting and payment shall be paid by the
Participant to the Company. The Participant consents to the deduction from any
amounts the Company or any of its Subsidiaries owes to the Participant to the
extent of the amounts the Participant owes the Company under this Section 7.
8.    Miscellaneous.


(a)    Tax Withholding. Solely for tax purposes, amounts paid in settlement of a
vested Award will be treated as wages subject to applicable tax withholding.
(b)    Responsibility for Taxes.
(i)    Regardless of any action the Company or the Participant’s employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally

6
203407035 v3

--------------------------------------------------------------------------------




applicable to the Participant (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items is and
remains the Participant’s responsibility and may exceed the amount actually
withheld by the Company or the Employer. The Participant further acknowledges
that Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Award, including, but not limited to, the grant, vesting or settlement of
the Award, the payment of cash upon settlement of the Units; and (2) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the Award to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the
Participant has become subject to tax in more than one jurisdiction between the
Grant Date and the date of any relevant taxable or tax withholding event, as
applicable, the Participant acknowledges that the Company and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
(ii)    Prior to any relevant taxable or tax withholding event, as applicable,
the Participant will pay or make adequate arrangements satisfactory to the
Company and/or the Employer to satisfy all Tax-Related Items. In this regard,
the Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by withholding from the Award settlement payment, the
Participant’s wages or other cash compensation paid to the Participant by the
Company and/or the Employer
(c)    Interpretations. This Agreement is subject in all respects to the terms
of the Plan. A copy of the Plan is available upon the Participant’s request.
Terms used herein which are defined in the Plan shall have the respective
meanings given to such terms in the Plan, unless otherwise defined herein. In
the event that any provision of this Agreement is inconsistent with the terms of
the Plan, the terms of the Plan shall govern. Any question of administration or
interpretation arising under this Agreement shall be determined by the
Committee, and such determination shall be final, conclusive and binding upon
all parties in interest.
(d)    Nature of Grant. In accepting the grant, the Participant acknowledges,
understands and agrees that:
(i)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time;
(ii)    the grant of the Award is voluntary and occasional and does not create
any contractual or other right to receive future grants of Awards, or benefits
in lieu of Awards, even if Awards have been granted repeatedly in the past;
(iii)    all decisions with respect to future Awards, if any, will be at the
sole discretion of the Company;
(iv)    the Participant’s participation in the Plan shall not create a right to
further employment with the Employer and shall not interfere with the ability of
the Employer to terminate the Participant’s employment or service relationship
(if any) at any time;

7
203407035 v3

--------------------------------------------------------------------------------




(v)    the Participant is voluntarily participating in the Plan;
(vi)    the Award is not intended to replace any pension rights or compensation;
(vii)    the Award, and the income and value of same, are not part of normal or
expected compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;
(viii)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from the Participant’s termination of
employment by the Company or the Employer (for any reason whatsoever and whether
or not in breach of any employment law in the country where the Participant
resides, even it otherwise applicable to the Participant’s employment benefits
from the Employer, and whether or not later found to be invalid), and in
consideration of the grant of the Award to which the Participant is otherwise
not entitled, the Participant irrevocably agrees never to institute any claim
against the Company or the Employer, waives his or her ability, if any, to bring
any such claim, and releases the Company and the Employer from any such claim;
if, notwithstanding the foregoing, any such claim is allowed by a court of
competent jurisdiction, then, by participating in the Plan, the Participant
shall be deemed irrevocably to have agreed not to pursue such claim and agrees
to execute any and all documents necessary to request dismissal or withdrawal of
such claims; and
(ix)    the following provisions apply only to the Participants providing
services outside the United States, as determined by the Company:
(A)    the Award is an extraordinary item that does not constitute compensation
of any kind for services of any kind rendered to the Company or the Employer,
and which is outside the scope of the Participant’s employment or service
contract, if any;
(B)    the Award is not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, dismissal, end of service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company, the Employer or any
Subsidiary; and
(C)    the Award and the Participant’s participation in the Plan will not be
interpreted to form an employment or service contract or relationship with the
Company or any Subsidiary.
(e)    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan. The Participant is hereby advised to
consult with his or her own personal tax, legal and financial advisors regarding
his or her participation in the Plan before taking any action related to the
Plan.
(f)    Data Privacy.

8
203407035 v3

--------------------------------------------------------------------------------




(i)    The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in this Agreement and any other Award grant materials
by and among, as applicable, the Employer, the Company and its Subsidiaries for
the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan.
(ii)    The Participant understands that the Company and the Employer may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of stock or directorships held in the Company, details of all
Awards or Shares granted, canceled, exercised, vested, unvested or outstanding
in the Participant’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).
(iii)    The Participant understands that Data will be transferred to E*Trade
Financial Services, or such other stock plan service provider as may be selected
by the Company in the future or other stock plan service provider that is
selected by the Participant to the extent permitted by the Company in its sole
discretion, in each case, that is assisting the Company with the implementation,
administration and management of the Plan. The Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than the Participant’s country. If the Participant
resides outside the United States, the Participant understands that he or she
may request a list with the names and addresses of any potential recipients of
the Data by contacting his or her local human resources representative. The
Participant authorizes the Company, E*Trade Financial Services and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing his or her participation in the
Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. If the Participant resides outside the United States, the Participant
understands that he or she may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing his or her local human resources
representative. Further, the Participant understands that he or she is providing
the consents herein on a purely voluntary basis. If the Participant does not
consent or if the Participant later seeks to revoke his or her consent, his or
her status as an employee and career with the Employer will not be adversely
affected; the only adverse consequence of refusing or withdrawing his or her
consent is that the Company would not be able to grant Units or other equity
awards or administer or maintain such Awards. Therefore, the Participant
understands that refusing or withdrawing his or her consent may affect the
Participant’s ability to participate in the Plan. For more information on the
consequences of the Participant’s refusal to consent or withdrawal of consent,
the Participant understands that he or she may contact his or her local human
resources representative.
(g)    Assignment. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Participant.

9
203407035 v3

--------------------------------------------------------------------------------




(h)    Successors and Assigns; No Third Party Beneficiaries. This Agreement
shall inure to the benefit of and be binding upon the Company and the
Participant and their respective heirs, successors, legal representatives and
permitted assigns. Nothing in this Agreement, expressed or implied, is intended
to confer on any Person other than the Company and the Participant, and their
respective heirs, successors, legal representatives and permitted assigns, any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.
(i)    Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.
(j)    Governing Law; Arbitration. The internal law, and not the law of
conflicts, of the State of Texas will govern all questions concerning the
validity, construction and effect of this Agreement. Any controversy, dispute or
claim arising under or in connection with this Agreement (including, without
limitation, the existence, validity, interpretation or breach hereof and any
claim based on contract, tort or statute) shall be resolved by a binding
arbitration, to be held in Dallas, Texas pursuant to the U.S. Federal
Arbitration Act and in accordance with the then-prevailing National Rules of
Resolution of Employment Disputes of the American Arbitration Association (the
“AAA”). The AAA shall select a sole arbitrator. Each party shall bear its own
expenses incurred in connection with arbitration and the fees and expenses of
the arbitrator shall be shared equally by the parties involved in the dispute
and advanced by them from time to time as required. It is the mutual intention
and desire of the parties that the arbitrator be chosen as expeditiously as
possible following the submission of the dispute to arbitration. Once such
arbitrator is chosen, and except as may otherwise be agreed in writing by the
parties involved in such dispute or as ordered by the arbitrator upon
substantial justification shown, the hearing for the dispute will be held within
sixty (60) days of submission of the dispute to arbitration. The arbitrator
shall render his or her final award within sixty (60) days, subject to extension
by the arbitrator upon substantial justification shown of extraordinary
circumstances, following conclusion of the hearing and any required post-hearing
briefing or other proceedings ordered by the arbitrator. Any discovery in
connection with arbitration hereunder shall be limited to information directly
relevant to the controversy or claim in arbitration. The arbitrator will state
the factual and legal basis for the award. The decision of the arbitrator in any
such proceeding will be final and binding and not subject to judicial review and
final judgment may be entered upon such an award in any court of competent
jurisdiction, but entry of such judgment will not be required to make such award
effective. Any action against any party hereto ancillary to arbitration,
including any action for provisional or conservatory measures or action to
enforce an arbitration award or any judgment entered by any court in respect of
any thereof may be brought in any federal or state court of competent
jurisdiction located within the State of Texas, and the parties hereto hereby
irrevocably submit to the non-exclusive jurisdiction of any federal or state
court located within the State of Texas over any such action. The parties hereby
irrevocably waive, to the fullest extent permitted by applicable law, any
objection which they may now or hereafter have to the laying of venue of any
such action brought in such court or any defense of inconvenient forum for the
maintenance of such action. Each of the parties hereto agrees that a judgment in
any such action may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law.

10
203407035 v3

--------------------------------------------------------------------------------




(k)    Notices. The Participant should send all written notices regarding this
Agreement or the Plan to the Company at the following address:
MoneyGram International, Inc.
EVP, General Counsel & Secretary
2828 North Harwood Street, 15th Floor
Dallas, TX 75201
(l)    Amendments. The Company may amend this Agreement at any time; provided
that, subject to this Section 8(l) and Section 7 of the Plan, no such amendment,
alteration, suspension, discontinuation or termination shall be made without the
Participant’s consent, if such action would materially diminish any of the
Participant’s rights under this Agreement. The Company reserves the right to
impose other requirements on the Award and any payments acquired upon vesting of
the Award, to the extent the Company determines it is necessary or advisable
under the laws of the country in which the Participant resides to facilitate the
administration of the Plan.
(m)    Entire Agreement. This Agreement, including the Appendix, and the Plan
and the other agreements referred to herein and therein and any schedules,
exhibits and other documents referred to herein and therein constitute the
entire agreement and understanding among the parties hereto in respect of the
subject matter hereof and thereof and supersede all prior and contemporaneous
arrangements, agreements and understandings, both oral and written, whether in
term sheets, presentations or otherwise, among the parties hereto, or between
any of them, with respect to the subject matter hereof and thereof.
(n)    Severability. If any provision of this Agreement is invalid, illegal, or
incapable of being enforced by any law, all other provisions of this Agreement
shall remain in full force and effect so long as the economic and legal
substance of the transactions contemplated hereby are not affected in any manner
materially adverse to any party. If any provision of this Agreement is held to
be invalid, illegal, or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in order that the transactions
contemplated hereby are consummated as originally contemplated to the greatest
extent possible.
(o)    Participant Undertaking. The Participant agrees to take such additional
action and execute such additional documents the Company may deem necessary or
advisable to carry out or effect one or more of the obligations or restrictions
imposed either on the Participant or upon this Award pursuant to the provisions
of this Agreement.
(p)    Counterparts. For the convenience of the parties and to facilitate
execution, this Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same document.
(q)    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the

11
203407035 v3

--------------------------------------------------------------------------------




Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
(r)    Language. If the Participant has received this Agreement, or any other
document related to the Award and/or the Plan translated into a language other
than English and if the meaning of the translated version is different than the
English version, the English version will control.
(s)    Appendix. The Unit award shall be subject to any special provisions set
forth in the Appendix for the Participant’s country of residence, if any. If the
Participant relocates to one of the countries included in the Appendix during
the life of the Unit award, the special provisions for such country shall apply
to the Participant, to the extent the Company determines that the application of
such provisions is necessary or advisable under the laws of the country in which
the Participant resides pertaining to the issuance or sale of Shares or to
facilitate the administration of the Plan. The Appendix constitutes part of this
Agreement.
(t)    Waiver. The Participant acknowledges that a waiver by the Company of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by the
Participant or any other Participant.
(u)    No Trust or Fund Created. Neither the Plan nor the Agreement shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Subsidiary and the Participant or any
other person.
(v)    Section 409A Provisions. The Award and the payment of cash in settlement
of a vested Award under this Agreement are intended to be exempt from the
application of Section 409A of the Code, as amended (“Section 409A”) by reason
of the short-term deferral exemption set forth in Treasury Regulation
§1.409A-1(b)(4). Notwithstanding anything in the Plan or this Agreement to the
contrary, to the extent that any amount or benefit hereunder that constitutes
“deferred compensation” to the Participant under Section 409A and applicable
guidance thereunder is otherwise payable or distributable to the Participant
under the Plan or this Agreement solely by reason of the occurrence of a Change
in Control or due to the Participant’s Disability or separation from service,
such amount or benefit will not be payable or distributable to the Participant
by reason of such circumstance unless the Committee determines in good faith
that (i) the circumstances giving rise to such Change in Control, Disability or
separation from service meet the definition of a change in ownership or control,
disability, or separation from service, as the case may be, in Section
409A(a)(2)(A) of the Code and applicable final regulations, or (ii) the payment
or distribution of such amount or benefit would be exempt from the application
of Section 409A by reason of the short-term deferral exemption or otherwise
(including, but not limited to, a payment made pursuant to an involuntary
separation arrangement that is exempt from Section 409A under the “short-term
deferral” exception). Any payment or distribution that constitutes deferred
compensation subject to Code Section 409A and that otherwise would be made to a
Participant who is a specified employee as defined in Section 409A(a)(2)(B) of
the Code on account of separation from service instead shall be made on the
earlier of the date that is six months and one day after the date of the
specified employee’s separation from service and the specified employee’s death.

12
203407035 v3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
on the date set forth in the first paragraph.
MONEYGRAM INTERNATIONAL, INC. 

 
By:    
   




PARTICIPANT 


   
Print Name:    




13
203407035 v3

--------------------------------------------------------------------------------




SCHEDULE A


1.    Specified Amount of Award: The Award amount specified in Section 1 of the
Agreement will vest in accordance with the vesting provisions in Sections 2, 5
and 6 of the Agreement, provided:
(a) the Participant continues to provide services to the Company or one of its
subsidiaries through the end of the Performance Period (defined below) or the
award is otherwise entitled to vesting; and
(b) the Performance Goal (defined below) is attained and with regards to
“covered employees” under Internal Revenue Code section 162(m), the Committee
has certified the attainment of the Performance Goal in writing.
2.    Performance Period: __________________.
3.    Performance Goal: The Performance Goal for the Performance Period is based
on the Company’s attainment of compound annual growth rate of total company
revenues (“CAGR” as defined below) of not less than 7.0% for the Performance
Period.
4.    Performance Goal Adjustments: None anticipated.
5.    Performance Criteria: “CAGR” means, for any period, the compound annual
growth rate of total Company revenues based on the year-over-year growth rate of
total Company revenue over a specified period of time expressed as a "smoothed"
rate of return for the growth of revenue as if it had grown at a steady rate on
an annually compounded basis. The compound annual growth rate is calculated by
taking the nth root of the total percentage growth rate, where n is the number
of years in the period being considered. CAGR is a non-GAAP financial measure
used by the Company in the budget and reporting process.
6.    Vesting Schedule (assuming Performance Goals are attained): 100% vesting
at end of Performance Period if the employment and Performance Goal requirements
are attained.

14
203407035 v3